                          UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION


 DESMOND HOOD,                                )
                                              )
                     Plaintiff                )
                                              )
 vs.                                          )           JUDGMENT IN A CIVIL CASE
                                              )             CASE NO. 5:20-CV-12-M
 ANDREW SAUL,                                 )
 Commissioner of Social Security,             )
                                              )
                     Defendant.               )


Decision by Court.

This action came before the Honorable Richard E. Myers II, United States District Judge, for
consideration of plaintiff’s and defendant’s motion for judgment on the pleadings and defendant’s
motion for remand.

IT IS ORDERED, ADJUDGED, AND DECREED that pursuant to the Defendant's unopposed
Motion for Reversal and Remand, the court hereby reverses the Commissioner's decision under
sentence four of 42 U.S.C. §405 (g) and remands the matter to the Commissioner for further
administrative proceedings.



This Judgment filed and entered on December 23, 2020, and copies to:
Charlotte Williams Hall (via CM/ECF electronic notification)
Amanda B. Gilman (via CM/ECF electronic notification)



 December 23, 2020                                      Peter A. Moore, Jr.
                                                        Clerk of Court



                                                  By:
                                                        Deputy Clerk




           Case 5:20-cv-00012-M Document 29 Filed 12/23/20 Page 1 of 1
